DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	The Applicants arguments filed on 9/9/22 have been fully considered, however they are not persuasive.  The reasons set forth below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7, 9-12 of U.S. Patent No. 11,012,987.
For Claim 1, although this claim is not identical to Claim 1 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 11,012,987 because Claim 1 is an obvious variant of Claim 1 of Patent No. 11,012,987.  Please see further analysis in table below.

Instant Application
USPN 11,012,987
1. A mobile station device included in a mobile communication system, the mobile station device comprising: 

a receiver configured to receive control information having a downlink control information format and being addressed by a Cell-Radio Network Temporary Identifier (C-RNTI) to the mobile station device, on a physical downlink control channel from a base station device; 

and a transmitter configured to transmit a random access preamble using a random access channel to the base station device based on receiving the control information which provides a random access order, 

wherein the downlink control information format includes a first field to be used for downlink resource assignment, in a first case that the downlink control information format is used for the random access order, 

a fixed value is set to the first field, in a second case that the downlink control information format is used for downlink scheduling, a first value is set to the first field, and the fixed value is different from the first value.
1. A mobile station device included in a mobile communication system, the mobile station device comprising: 

a receiver configured to receive control information having a downlink control information format and being addressed to the mobile station device, on a physical downlink control channel from a base station device; 


and a transmitter configured to transmit a random access preamble using a random access channel to the base station device based on receiving the control information which provides a random access order,

wherein the downlink control information format includes a first field to be used for downlink resource assignment, in a first case that the downlink control information format is used for the random access order, 

a first value is set to the first field, in a second case that the downlink control information format is used for downlink scheduling, a second value is set to the first field, and the first value is different from the second value.


For Claim 2, although this claim is not identical to Claim 2 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 2 of U.S. Patent No. 11,012,987 because Claim 2 is an obvious variant of Claim 1 of Patent No. 11,012,987.  More specifically, claim 2 of the instant application recites the use of a “second value” whereas Patent No. 11,012,987 uses a “third value” however both values are limited in the same manner.
For Claim 3, although this claim is not identical to Claim 3 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 3 of U.S. Patent No. 11,012,987 because Claim 2 is an obvious variant of Claim 3 of Patent No. 11,012,987.  More specifically, claim 3 of the instant application recites the use of a “third value” whereas Patent No. 11,012,987 uses a “fourth value” however both values are limited in the same manner.
For Claim 4, although this claim is not identical to Claim 5 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 5 of U.S. Patent No. 11,012,987 because Claim 4 is an obvious variant of Claim 5 of Patent No. 11,012,987.  Please see further analysis in table below.

Instant Application
USPN 11,012,987
4. Abase station device included in a mobile communication system, the base station device comprising: a transmitter configured to transmit control information having a downlink control information format and being addressed by a Cell-Radio Network Temporary Identifier (C-RNTI) to a mobile station device, on a physical downlink control channel to the mobile station device; 

and a receiver configured to receive a random access preamble using a random access channel from the mobile station device based on receiving the downlink control information which provides a random access order, 

wherein the downlink control information format includes a first field to be used for downlink resource assignment, in a first case that the downlink control information format is used for the random access order, 

a fixed value is set to the first field, in a second case that the downlink control information format is used for downlink scheduling, a first value is set to the first field, and the fixed value is different from the first value.
5. A base station device included in a mobile communication system, the base station device comprising: a transmitter configured to transmit control information having a downlink control information format and being addressed to a mobile station device, on a physical downlink control channel to the mobile station device; 



and a receiver configured to receive a random access preamble using a random access channel from the mobile station device based on receiving the downlink control information which provides a random access order, 


wherein the downlink control information format includes a first field to be used for downlink resource assignment, in a first case that the downlink control information format is used for the random access order, 

a first value is set to the first field, in a second case that the downlink control information format is used for downlink scheduling, a second value is set to the first field, and the first value is different from the second value.


For Claim 5, although this claim is not identical to Claim 6 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 6 of U.S. Patent No. 11,012,987 because Claim 5 is an obvious variant of Claim 6 of Patent No. 11,012,987.  More specifically, claim 5 of the instant application recites the use of a “second value” whereas Patent No. 11,012,987 uses a “third value” however both values are limited in the same manner.
For Claim 6, although this claim is not identical to Claim 7 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 7 of U.S. Patent No. 11,012,987 because Claim 6 is an obvious variant of Claim 7 of Patent No. 11,012,987.  More specifically, claim 6 of the instant application recites the use of a “third value” whereas Patent No. 11,012,987 uses a “fourth value” however both values are limited in the same manner.

For Claim 7, although this claim is not identical to Claim 9 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 9 of U.S. Patent No. 11,012,987 because Claim 7 is an obvious variant of Claim 9 of Patent No. 11,012,987.  Please see further analysis in table below.

Instant Application
USPN 11,012,987
7. A processing method for a mobile station device included in a mobile communication system, the processing method comprising: 

receiving control information having a downlink control information format and being addressed by a Cell-Radio Network Temporary Identifier (C-RNTI) to the mobile station device, on a physical downlink control channel from a base station device; and transmitting a random access preamble using a random access channel to the base station device based on receiving the control information which provides a random access order, 

wherein the downlink control information format includes a first field to be used for downlink resource assignment, in a first case that the downlink control information format is used for the random access order, a fixed value is set to the first field, in a second case that the downlink control information format is used for downlink scheduling, a first value is set to the first field, and the fixed value is different from the first value.
9. A processing method for a mobile station device included in a mobile communication system, the processing method comprising: 

receiving control information having a downlink control information format and being addressed to the mobile station device, on a physical downlink control channel from a base station device; and transmitting a random access preamble using a random access channel to the base station device based on receiving the control information which provides a random access order, 



wherein the downlink control information format includes a first field to be used for downlink resource assignment, in a first case that the downlink control information format is used for the random access order, a first value is set to the first field, in a second case that the downlink control information format is used for downlink scheduling, a second value is set to the first field, and the first value is different from the second value.


For Claim 8, although this claim is not identical to Claim 11 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 11 of U.S. Patent No. 11,012,987 because Claim 8 is an obvious variant of Claim 11 of Patent No. 11,012,987.  More specifically, claim 8 of the instant application recites the use of a “second value” whereas Patent No. 11,012,987 uses a “third value” however both values are limited in the same manner.
For Claim 9, although this claim is not identical to Claim 12 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 12 of U.S. Patent No. 11,012,987 because Claim 9 is an obvious variant of Claim 12 of Patent No. 11,012,987.  More specifically, claim 9 of the instant application recites the use of a “third value” whereas Patent No. 11,012,987 uses a “fourth value” however both values are limited in the same manner.
For Claim 10, although this claim is not identical to Claim 10 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 10 of U.S. Patent No. 11,012,987 because Claim 10 is an obvious variant of Claim 10 of Patent No. 11,012,987.  Please see further analysis in table below.

Instant Application
USPN 11,012,987
10. A processing method for a base station device included in a mobile communication system, the processing method comprising: 

transmitting control information having a downlink control information format and being addressed by a Cell-Radio Network Temporary Identifier (C-RNTI) to a mobile station device, on a physical downlink control channel to the mobile station device; 

and receiving a random access preamble using a random access channel from the mobile station device based on receiving the downlink control information which provides a random access order, 

wherein the downlink control information format includes a first field to be used for downlink resource assignment, in a first case that the downlink control information format is used for the random access order, a fixed value is set to the first field, in a second case that the downlink control information format is used for downlink scheduling, a first value is set to the first field, and the fixed value is different from the first value.
10. A processing method for a base station device included in a mobile communication system, the processing method comprising: 

transmitting control information having a downlink control information format and being addressed to a mobile station device, on a physical downlink control channel to the mobile station device; 


and receiving a random access preamble using a random access channel from the mobile station device based on receiving the downlink control information which provides a random access order, 

wherein the downlink control information format includes a first field to be used for downlink resource assignment, in a first case that the downlink control information format is used for the random access order, a first value is set to the first field, in a second case that the downlink control information format is used for downlink scheduling, a second value is set to the first field, and the first value is different from the second value.



For Claim 11, although this claim is not identical to Claim 11 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 11 of U.S. Patent No. 11,012,987 because Claim 8 is an obvious variant of Claim 11 of Patent No. 11,012,987.  More specifically, claim 11 of the instant application recites the use of a “second value” whereas Patent No. 11,012,987 uses a “third value” however both values are limited in the same manner.

For Claim 12, although this claim is not identical to Claim 12 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 12 of U.S. Patent No. 11,012,987 because Claim 12 is an obvious variant of Claim 12 of Patent No. 11,012,987.  More specifically, claim 12 of the instant application recites the use of a “third value” whereas Patent No. 11,012,987 uses a “fourth value” however both values are limited in the same manner.

Remarks
	Applicant argues:
		This subject matter is different from what is recited in the applied claims in the ‘987 patent. Specifically, the applied claims in ‘987 are not limited to communication of the control information by C-RNTI. Moreover, the applied claims of ‘987 do not limit the first field to a fixed value in the first case that the downlink control information format is used for the random access order. Applicant respectfully submits that these are not obvious differences.
	In response,  the Examiner respectfully submits:
		The nonstatutory double patenting rejection is maintained, because the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from each other and more specifically obvious variants of each other.
		The Applicant further argues “Since, in the present claims, the control information is addressed by C-RNTI this control information can be delivered by a dedicated way to the mobile station such as adaptive modulation and coding and can use 16bit CRC incorporated with 16 bit C-RNTI which is an existing UE ID without introducing a new UE ID”, however none of these details or limitations are actually in the claim language, the claim language simply recites “…a receiver configured to receive control information having a downlink control information format and being addressed by a Cell-Radio Network Temporary Identifier (C-RNTI) to the mobile device…”.  This is simply an obvious variant from the ‘987 patent where it recites “…a receiver configured to receive control information having a downlink control information format and being addressed to the mobile station device…”  In both cases the receiver receives control information being addressed to the mobile station device, however the instant application its done by  C-RNTI and in the patent ‘987 its not explicitly stated.  These are clearly obvious variants of each other.
		In regards to the “first value” vs “fixed value” applicant argues, these are also obvious variants of each other as they are both values used to set a value in the first field.  The Applicant argues that a fixed value has different implications versus a “variable” value, however neither sets of claim language recite the use of a “variable” value as the Applicant is arguing.  Again, “first” and “fixed” values are just obvious variants of each other and the non-statutory double patenting rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478